


110 HR 6228 IH: Ban Poisonous Additives Act of 2008
U.S. House of Representatives
2008-06-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6228
		IN THE HOUSE OF REPRESENTATIVES
		
			June 10, 2008
			Mr. Markey (for
			 himself and Mr. Grijalva) introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To ban the use of bisphenol A in food and beverage
		  containers.
	
	
		1.Short titleThis Act may be cited as the
			 Ban Poisonous Additives Act of 2008.
		2.Ban on use of
			 bisphenol A in food and beverage containers
			(a)Treatment as
			 adulterating the food or beverageFor purposes of applying section 402(a)(6)
			 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 342(a)(6)), a food
			 container (including a beverage container) that is composed, in whole or in
			 part, of bisphenol A, or that can release bisphenol A into food (as defined for
			 purposes of such Act), shall be treated as a container described in such
			 section (relating to containers composed, in whole or in part, of a poisonous
			 or deleterious substance which may render the contents injurious to health).
			(b)Effective
			 dateSubsection (a) shall apply to containers introduced or
			 delivered for introduction into interstate commerce on or after the date that
			 is 180 days after the date of the enactment of this Act .
			
